Case 2:21-cv-02221-SHM-tmp Document 1-1 Filed 04/09/21 Pageiof1 PagelD 26

JS 44 (Rev 02/19)

CIVIL COVER SHEET

The IS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of’ the Clerk ot Court tor the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
TIFFINY GOODLOW

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

 

(c) Attorneys (Firm Name, Address, and Telephone Number)

Elaine Sheng, Morgan and Morgan Memphis, LLC, One Commerce
Square, 26th Floor, Memphis, TN, (901) 217-7000

Shelby County, TN

DEFENDANTS

NOTE:

Attorneys (If Known)

 

INGRAM MICRO, |

NC.

County of Residence of First Listed Defendant =
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

Julia Kavanagh, Hall Booth Smith, PC, 40 South Main Street, Suite
2800, Memphis, TN, (901) 620-4990

 

IJ. BASIS OF JURISDICTION (Place an "“X" in One Box Only)

qi O 3. Federal Question

(U.S. Government Not a Paro')

U.S. Government
Plaintiff

4 Diversity
(indicate Citizenship of Parties in lem I)

0 2 US. Government
Defendant

 

IV. NATURE OF SUIT (Phice an 1x” i One Box Oniy)

(For Diversity Cases Only)

WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "x" in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State KI QO 1 Incorporated or Principal Place o4 oO4
of Business In This State
Citizen of Another State GO 2 O 2 Incorporated and Principal Place aos ts
of Business In Another State
Citizen or Subject of a oO 3 O 3. Foreign Nation o6 O6

Foreign Country

Click here for: Nature o

* Suit Code Descriptions

 

   
 

 

 

 

 

 

 

 

 

 

 

 

L CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Scizure O 422 Appeal 28 USC 158 O 375 False Claims Act
OD 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |0 423 Withdrawal OD 376 Qui Tam (3! USC
D 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability O 367 Health Care/ O 400 State Reapportionment
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaccutical PROPERTY RIGHTS OD 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
© 151 Medicare Act O 330 Federal Employers’ Product Liability 1 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability C1 368 Asbestos Personal CO 835 Patent - Abbreviated © 460 Deportation
Student Loans O 340 Marine Injury Product New Drug Application |0) 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability © _840 Trademark Corrupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 0 480 Consumer Credit
of Veteran’s Benefits O 350 Motor Vehicle 0 370 Other Fraud OD 710 Fair Labor Standards O 861 HIA (1395ff) O 485 Telephone Consumer
0 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
( 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(z)) | 490 Cable/Sat TV
© 195 Contract Product Liability Pf 360 Other Personal Property Damage Relations O 864 SSID Title XVI 0 850 Securities/Commodities/
O 196 Franchise Injury OC 385 Property Damage 0 740 Railway Labor Act D 865 RSI (405(g)) Exchange
O 362 Personal Injury - Product Liability OD 751 Family and Medical 1 890 Other Statutory Actions
Medical Malpractice Leave Act O 891 Agricultual Acts
| REAL PROPERTY. CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O 791 Employce Retirement O 870 Taxes (U.S. Plaintiff CO 895 Freedom of Information
O 220 Foreclosure 1 441 Voting OD 463 Alien Detainee Income Security Act or Defendant) Act
O 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party O 896 Arbitration
D 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 O $99 Administrative Procedure
O) 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
O 290 All Other Real Property G 445 Amer. w/Disabilitics - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 462 Naturalization Application O 950 Constitutionality of
D 446 Aimer. w/Disabilities- | 540 Mandamus & Other [0 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
O 448 Education 1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an "X" in One Box Onb)

O11. Original (K2 Removed trom
Proceeding State Court

OG 3° Remanded trom o4

Appellate Court

Reinstated or
Reopened

QO 5 Transterred from
Another District
ipreny)

Transfer

O 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

Cite the U.S. Civil Statute under which you are

D 28 U.S.C. § 1332

filing ge not cite jurisdictional statutes unless diversity)

28 U.S.C. § 1441, 28 U.S.C. § 1446, AN

 

VI. CAUSE OF ACTION

Brief deseription of cause

 

Alleged personal injury as a result of an alleged forklift accident.

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION

DEMAND $

CHECK YES only if demanded in complaint

 

 

 

 

COMPLAINT: UNDER RULE 23. F R.Cv P JURY DEMAND: WYes No
VHI. RELATED CASE(S)
IF ANY (See msirucons)s Ge DOCKET NUMBER oe
DATE F ATTORNEY OBRECORD
4/4 / Z| fon
FOR OFFICE BSE ONLY w —
RECEIPT # AMOUNT APPLYING IFP

JUDGE

MAG. JUDGE
